IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


CYNTHIA J. SELTON, ET AL.,

             Appellants,

 v.                                               Case No. 5D15-1930

GINA J. PAULUCCI, ET AL.,

             Appellees.

________________________________/

Opinion filed June 10, 2016

Appeal from the Circuit Court
for Seminole County,
John D. Galluzzo, Judge.

Todd K. Norman, Anthony W. Palma, and
Bernard H. Gentry, of Broad and Cassel,
Orlando, and Joseph A. Frein, of Joseph A.
Frein, P.A., Orlando, for Appellants.

Virginia B. Townes and Sara Brubaker, of
Akerman LLP, Orlando, for Appellee, Gina
J. Paulucci.

Terry C. Young, Richard S. Dellinger,
Jennifer R. Dixon, of Lowndes, Drosdick,
Doster, Kantor & Reed, P.A., Orlando, for
Appellee, Larry Nelson, in his capacity as
personal representative for the Estate of
Jeno F. Paulucci.

No appearance for remaining appellees.

PER CURIAM.
       The order under review is reversed, and the case is remanded to the trial court for

an evidentiary hearing to determine whether there is a legitimate basis to set aside the

release at issue.

       REVERSED and REMANDED.


SAWAYA, ORFINGER and BERGER, JJ., concur.




                                            2